NOTE: This order is nonprecedential.

UHm’teh Qtates Quart at Qppeals
for the erheral QEirtuit

PHYLLIS ARCHER,
Petitioner,

V.

DEPARTMENT OF HOMELAND SECURITY,
Respondent.

2012-3032

I.

Petition for review of the Merit Systems Protection
Board in case no. DCO752110337-I-1.

ON MOTION

ORDER

Phyllis Archer moves for leave to proceed in forma
pauperis.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

ARCHER V. DHS

DEC 0 3 2811

CC:

321

Date

Phyllis Archer
Jeanne E. Davidson, Esq.

FOR THE COURT

Isl Jan Horb aly
Jan Horbaly

Clerk

FILED
v.3. COURT OF APP FOR
THE FEDERAL CIEEET

DEC 0 8 2011

JAN HERBALY
CLERK